Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 9 includes allowable subject matter because prior art could not be found to disclose said energy efficient heat exchanger comprises a refrigerant collection pipe, and each of extension portions vertically extending in said heat exchanging compartment, said connecting portions being provided at said first portion of said energy efficient heat exchanger for connecting lower ends of said corresponding extension portions while said refrigerant collection pipe being provided at said second portion of said energy efficient heat exchanger for connecting upper ends of said corresponding extension portions with all of the limitations of claims 1-6.
Claim 12 includes allowable subject matter because prior art could not be found to disclose said second connection port of said first heat exchanger being connected to said third communicative port said four-way reversing valve and said sixth connection port of said auxiliary heat exchanger with all of the limitations of claims 1-3 and 11.  A potential rejection could be made under 35 USC 103 asserting that the combination of Yongzhao, Jin and Bison would arrive at applicant’s invention.  However, examiner believer that would require hindsight construction using applicant’s specification as a how-to guide.
Claim 17 includes allowable subject matter because prior art could not be found to disclose said second connection port of said first heat exchanger being connected to said third communicative port of said four-way reversing valve through an electromagnetic valve, and said fifth connection port of said auxiliary heat exchanger in 
The closest prior art is found in Li (US 2021/0094389), which includes the conditioning of air using a four-way valve supporting a condenser, evaporator and an auxiliary heat exchanger.  However, in addition to the distinctions noted above, claims 9, 12 and 17 require a partitioning member to divide a heat exchange compartment into an air inlet channel and an air outlet channel servicing a drying compartment, and a plurality of additional substantive claim requirements, such as piping and valve arrangements, not found in Li, and would require considerable hindsight reconstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762